Exhibit 10.6

 

Execution Version

 

October 20, 2020

 

Panacea Acquisition Corp.

357 Tehama Street

Floor 3

San Francisco, CA 94103

 

Re: Lock-Up Agreement for Company Stockholders

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Agreement and Plan of Merger (the “MA”) entered into by and among
Panacea Acquisition Corp., a Delaware corporation (the “Company”), Panacea
Merger Subsidiary Corp., a Delaware corporation (“Merger Sub”) and Nuvation Bio
Inc., a Delaware corporation (“Nuvation”), pursuant to which, among other
things, Merger Sub will be merged with and into Nuvation on the date hereof (the
“Merger”), with Nuvation surviving the Merger as a wholly owned subsidiary of
the Company.

 

In order to induce the Company to proceed with the Merger and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned (the “Securityholder”) hereby agrees with the
Company as follows:

 

1. Subject to the exceptions set forth herein, the Securityholder agrees not to,
without the prior written consent of the board of directors of the Company, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option, right or warrant to purchase or otherwise transfer, dispose of or agree
to transfer or dispose of, directly or indirectly, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder, any shares of (A) Class A Common
Stock, par value $0.0001 per share, of the Company (the “Class A Common Stock”)
or (B) Class B Common Stock, par value $0.0001 per share, of the Company (the
“Class B Common Stock” and together with the Class A Common Stock, the “Common
Stock”) held by it immediately after the effective time of the Merger, any
shares of Common Stock issuable upon the exercise of options to purchase shares
of Common Stock held by it immediately after the effective time of the Merger,
or any securities convertible into or exercisable or exchangeable for Common
Stock held by it immediately after the effective time of the Merger (the
“Lock-up Shares”), (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of any of the Lock-up Shares, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise or (iii) publicly announce any
intention to effect any transaction specified in clause (i) or (ii) (the actions
specified in clauses (i)-(iii), collectively, “Transfer”) until 180 days after
the closing date of the Merger (the “Lock-Up Period”), subject to the early
release provisions set forth in Section 3 below.

 

2. The restrictions set forth in paragraph 1 shall not apply to:

 

(i)in the case of an entity, (A) to another entity that is an affiliate (as
defined in Rule 405 promulgated under the Securities Act of 1933, as amended) of
the undersigned, or to any investment fund or other entity controlling,
controlled by, managing or managed by or under common control with the
undersigned or affiliates of the undersigned or who shares a common investment
advisor with the undersigned or (B) as part of a distribution to members,
partners or shareholders of the undersigned;

 



 

 

 

(ii)in the case of an individual, Transfers by gift to members of the
individual’s immediate family (as defined below) or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization;

 

(iii)in the case of an individual, Transfers by virtue of laws of descent and
distribution upon death of the individual;

 

(iv)in the case of an individual, Transfers by operation of law or pursuant to a
court order, such as a qualified domestic relations order, divorce decree or
separation agreement;

 

(v)in the case of an individual, Transfers to a partnership, limited liability
company or other entity of which the undersigned and/or the immediate family (as
defined below) of the undersigned are the legal and beneficial owner of all of
the outstanding equity securities or similar interests;

 

(vi)in the case of an entity that is a trust, to a trustor or beneficiary of the
trust or to the estate of a beneficiary of such trust;

 

(vii)in the case of an entity, Transfers by virtue of the laws of the state of
the entity’s organization and the entity’s organizational documents upon
dissolution of the entity;

 

(viii)Transfers of any shares of Common Stock or other securities acquired as
part of the PIPE (as defined in the MA) or issued in exchange for, or on
conversion or exercise of, any securities issued as part of the PIPE;

 

(ix)transactions relating to Common Stock or other securities convertible into
or exercisable or exchangeable for Common Stock acquired in open market
transactions after the effective time of the Merger, provided that no such
transaction is required to be, or is, publicly announced (whether on Form 4,
Form 5 or otherwise, other than a required filing on Schedule 13F, 13G or 13G/A)
during the Lock-Up Period;

 

(x)the exercise of stock options or warrants to purchase shares of Common Stock
or the vesting of stock awards of Common Stock and any related transfer of
shares of Common Stock to the Company in connection therewith (x) deemed to
occur upon the “cashless” or “net” exercise of such options or warrants or (y)
for the purpose of paying the exercise price of such options or warrants or for
paying taxes due as a result of the exercise of such options or warrants, the
vesting of such options, warrants or stock awards, or as a result of the vesting
of such shares of Common Stock, it being understood that all shares of Common
Stock received upon such exercise, vesting or transfer will remain subject to
the restrictions of this Letter Agreement during the Lock-Up Period;

 

(xi)Transfers to the Company pursuant to any contractual arrangement in effect
at the effective time of the Merger that provides for the repurchase by the
Company or forfeiture of Common Stock or other securities convertible into or
exercisable or exchangeable for Common Stock in connection with the termination
of the Securityholder’s service to the Company;

 



2

 

 

(xii)the entry, by the Securityholder, at any time after the effective time of
the Merger, of any trading plan providing for the sale of shares of Common Stock
by the Securityholder, which trading plan meets the requirements of Rule
10b5-1(c) under the Exchange Act, provided, however, that such plan does not
provide for, or permit, the sale of any shares of Common Stock during the
Lock-Up Period and no public announcement or filing is voluntarily made or
required regarding such plan during the Lock-Up Period;

 

(xiii)transactions in the event of completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
securityholders having the right to exchange their shares of Common Stock for
cash, securities or other property; and

 

(xiv)transactions to satisfy any U.S. federal, state, or local income tax
obligations of the Securityholder (or its direct or indirect owners) arising
from a change in the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), or the U.S. Treasury Regulations promulgated thereunder (the
“Regulations”) after the date on which the MA was executed by the parties, and
such change prevents the Merger from qualifying as a “reorganization” pursuant
to Section 368 of the Code (and the Merger does not qualify for similar tax-free
treatment pursuant to any successor or other provision of the Code or
Regulations taking into account such changes), in each case solely and to the
extent necessary to cover any tax liability as a direct result of the
transaction.

 

provided, however, that (A) in the case of clauses (i) through (vii), these
permitted transferees must enter into a written agreement, in substantially the
form of this Letter Agreement (it being understood that any references to
“immediate family” in the agreement executed by such transferee shall expressly
refer only to the immediate family of the Securityholder and not to the
immediate family of the transferee), agreeing to be bound by these Transfer
restrictions. For purposes of this paragraph, “immediate family” shall mean a
spouse, domestic partner, child (including by adoption), father, mother, brother
or sister of the undersigned, and lineal descendant (including by adoption) of
the undersigned or of any of the foregoing persons; and “affiliate” shall have
the meaning set forth in Rule 405 under the Securities Act of 1933, as amended.

 

3. In the event that the Company releases or waives, in full or in part, any
party from a lock-up agreement entered into in connection with the closing of
the Merger, then the same percentage of Lock-up Shares held by the undersigned
as the percentage of Lock-up Shares (or such equivalent term as defined in such
lock-up agreement) held by such released party to such party’s aggregate number
of Lock-up Shares that are the subject of such waiver or release shall be
immediately and fully released on the same terms from the applicable
prohibition(s) set forth herein. The foregoing provisions of this paragraph will
not apply if the release or waiver is granted to a holder of Common Stock in
connection with a follow-on public offering of Common Stock pursuant to a
registration statement filed with the SEC, whether or not such offering or sale
is wholly or partially a secondary offering of the Common Stock, and the
undersigned, only to the extent the undersigned has a contractual right to
demand or require the registration of the undersigned’s Common Stock or
“piggyback” on a registration statement filed by the Company for the offer and
sale of its Common Stock, has been given an opportunity to participate on a
basis consistent with such contractual rights in such follow-on offering. In the
event that the Company changes, amends, modifies or waives (other than to
correct a typographical error) any particular provision of any other lock-up
agreement entered into in connection with the closing of the Merger, then the
undersigned shall be offered the option (but not the requirement) to make a
corresponding change, amendment, modification or waiver to this Letter
Agreement.

 



3

 

 

4. The Lock-Up Period shall terminate upon the earlier of (i) 180 days after the
closing date of the Merger, (ii) the closing of a merger, liquidation, stock
exchange, reorganization or other similar transaction after the closing date of
the Merger that results in all of the public stockholders of the Company having
the right to exchange their shares of Common Stock for cash securities or other
property, or (iii) the day after the date on which the closing price of the
Class A Common Stock equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the closing date of the Merger.

 

5. In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described therein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

6. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the undersigned (i) Securityholder and (ii) the Company.

 

7. No party hereto may assign either this Letter Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Securityholder and each of its respective successors, heirs and assigns and
permitted transferees.

 

8. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the Delaware Chancery
Court, and irrevocably submit to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waive any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

9. This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Period and (ii) the liquidation of the Company.

 

[remainder of page intentionally left blank]

 

4

 

 



  Very truly yours,       If stockholder is an individual:       Signature:    
      Print Name:           If stockholder is an entity:         Name of
Stockholder:               Signature:           Name:           Title:  

 

[Signature Page to Lock-Up Agreement]

 

 

 



 

 